On June 28,1997 the defendant was sentenced as follows: Count I: Seventy (70) years in the Montana State Prison, with five (5) years suspended, for the offense of Attempt, Deliberate Homicide, a Felony. The Defendant is not eligible for parole for the first thirty-two (32) years. The Court sentences Defendant to an additional fifteen (15) years for the use of a weapon, to run consecutive to the sentence in Count I; and Count II: Seventy (70) years in the Montana State Prison, with five (5) years suspended, for the offense of Attempt, Deliberate Homicide, a Felony. The Defendant is not eligible for parole for the first thirty-two (32) years. The Court sentences Defendant to an additional fifteen (15) years for the use of a weapon, to run consecutive to the sentence in Count II. Counts I and II shall run concurrently. The Defendant is given credit for 316 days, time served. Because of threats to Defendant from persons in the Cascade County Detention Center, some of whom are now at Montana State Prison; the Court recommends the Defendant be considered for transfer to a facility in another state.
.On February 22, 2013, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Derek Oestreicher, third year law student under the supervision of Ed Sheehy, Jr. The state was represented by John Parker.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that “the sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (§46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is *14inadequate or excessive.
DATED this 6th day of March, 2013.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 22nd day of February, 2013.
Chairperson, Hon. Loren Tucker, Member Hon. Brad Newman and Member Hon. Kathy Seeley.